Case 1:18-cV-03316-VEC-BCI\/| Document 34 Filed 02/08/19 Page 1 of 6

“.L“'
§§
sHAKnR vonNc. nTN; 17R204¢ '

 

GREENE cORREcTIONAL FACIR%Y§§B~S §H;;:Sg

Po BoX 975 ziu.GF`H d

COXSACKIE. NV 12051-0975

UNITED sTATEs DISTRICT coURT
souTHERN DIsTRIcT oF NEW YORK
500 PEARL sTREET

NEW YORK, NY 10007

HoN; JUDGE B. MosEs

RE: SHAKUR YOUNG V. CITY OF NEW YORK, et al. 18-CV-O3316

Judge Moses,
I am writing you because I want to submit a copy of the medical

release forms that Mr. Nakul Shah has requested. The reason I'm send<
ing Vou a copy is because I don't want Mr- Shah, to say again that he
didn't receive it. Mr. Shah, and yourCprof these forms was sent out
On the same dav.

Also Judge Moses, Mr. Shah had mentioned that his office sent
out four request for these forms to be noterized and returned to his
office during our phone conference, and I mentioned that only three
of these forms was sent out. I highlighted the date of the last set~
forms that was sent to me which was rioht before the telenhone
conference. I recently returned from a court trip. I was taken to
Rikers ISland RNDC facility and stav there about one week. T had the
medical release forms noterized there in the RNDC facilitv law libra_
rv. and I mailed them out on Mondav 02/04/19.

Again i iust wanted to inform the court that Mr. Shah, should
be in possession of these forms and cannot claim that he didn't rece-
ive them.

Dated: 02/02/19 RESPE TEULLY SUBMITTED,

 
 
   

SHAKU YOU

CC: NAKUL SHAH
The City of New York Law Dept
100 CHURCH STREET

Nsw YORK, NY 10007

 

Case 1:18-cv-03316-VEC-BCI\/| Document 34 Filed 02/08/19. Page 2 of 6

 

The City of New York l

zACHARY w. cARTER LAW DEPARTMENT
Corporation Counsel 100 CHURCH STREET _ Fax: 212_356_3509

NEW YORK, N.Y. 10007~
January 7, 2019

Shakur 'Young DIN# (17R3045)

Plaintiff PRO SE

Greene Correctional Facility

165 Plank Road

Coxsackie, NY 12051 3RD NoTIcE

Re: Shakur Young v. Citv of NeW York. et al.
lS-CV-033 16

` Dear Mr. Young:

On November 27, 2018, this office forwarded 'to your attention a medical release
form so that the medical records pertaining to your alleged injuries could be accessed. To date,
We have received neither a signed medical release nor a response to our previous letter.

As you have been informed, until the executed release is received by this offlce,

We cannot secure the relevant documents Consequently, We continue to be unable to properly

assess this case, or to proceed to discovery. Your failure to promptly return this release is

' delaying this litigation Unless the executed release is returned to this office Within seven days

of the date of this letter, We Will make application to the Court for an order compelling the
production of the executed release

b Thank you in advance for your prompt attention to this matter.

Very truly yours,

 

{/;L¢~::~ ..,..v....,.~.,. .W....,. ...,,-~..
A P

Paralegal
Special F ederal Litigation Division

Enc.
cc: Nakul Shah
Assistant Corporation Counsel

 

 

Case 1:18-cV-O3316¥VEC-BCI\/| Document 34 Filed 02/08/19 Page 3 of 6

t :'TEDSTATES DISTRICT CoURT
soo '*DN DISTRICT oF NEw YoRK~

 

Shakur Youn ,
g AUTHORIZATION TO

Plaintiff, DISCLOSE MEDICAL,
INFORMATION
-against-
' _ lS-CV-033 16 WEC) (BM)
City of New York, et al.,

Defendants _
X

 

TO: HHC; Correctional Health Services '55 Water _Street New York, NY '10041
NAME AND ADDRESS OF MEDICAL PROVIDER -

l authorize the use and disclosure of SHAKUR YOUNG_’S health information as
described below.

YOU ARE HEREBY AUTHORIZED to iiirnish to ZACHARY W. CARTER,
Corporation Counsel of the City of New ' York, attorney for the defendants in the above-
captioned_case, or to his authorized representative, a CERTIFI OPY of the entire medical
or hospital record of sHAKUR YoUNG (Date of Birch. ‘ s #;- who
was examined or treated 1n your hospital or by you on or abou z . 1 ` ` "` .

    
  

The medical record authorized for release includes any and all x- rays of Said `
person and any and all diagnostic tests, studies, or reports of examinations relating to such
person

I understand that the information m my health record may include information
relating to sexually transmitted disease, acquired immunodeficiency syndrome (AIDS), or human
- immunodeiiciency virus (HIV). It may also include information about behavioral or mental
health services, and treatment for alcohol, and drug abuse.

This information may be disclosed to and used by the following organization:
The Off1ce of the Corporation Counsel
100 Church Street ,
NeW York, NY 10007
for the purpose of defense of civil litigation

I understand l have the right to revoke this authorization at any time In
understand if I revoke this authorization I must do so in writing and present my written
revocation to the health information management department Unless otherwise revoked, this
authorization will expire on the following date, event or condition: April 1 , 2019 . If I
fail to specify an expiration date, event or condition,~this authorization Will expire in six months.

 

_d o

/

Case 1:18-cV-O3316-VEC-BCI\/| Document 34 Filed 02/08/19 Page 4 of 6

I understand that authorization the disclosure of this health information is
voluntary, I» can refuse to sign this authorization I need not sign this form in order to assure
treatment I understand l may inspect or copy the information to be used or disclosed, as
provided in 45 CFR 164.524. I understand any disclosure of information carries with it the
potential for an unauthorized re- -disclosure and the information may not be protected by federal
confidentiality rules. If I have questions about disclosure of my health information I can contact
(N amc of Medical Providcr’ s Risk Management Office).

Dated: New Y rk, New York
o/[.;zy Z/Z ,201<5¢( n
sHAKUli You®\*

STATE OF NEW YORK d )

` : SS: '
coUNTY oF giant )

_/
On the 2 g day of QYN\@ '_'\_`/]l ,201@ before me personally came and _
appeared SHAKUR YOUNG, to me own and own to me to be the individual described 1n_

and who executed the foregoing instrument, and who duly acknowledged to me that he executed
' the same. '

   

,,mase1:18-Cv-'O3316-VEC-BCI\/| Document 34 Filed 02/08/19 Page'50i6

NYCHHC HlPAA Authorization to Disclose Health lnformation
ALL FiELDs Musr BE coMPLETED

y ».

TH|S FORM MAY NOT BE USED FOR RESEARCH OR MARKET|NG, FUNDRA|S|NG OR PUBL|C RELATIONS AUTHORIZAT|ONS

 

PAT|ENT NAME/ADDRESS DATE OF BiRTH PAT|ENT SSN

1 6 94 MadiSOh AVelle . , #1 2 E MepchL REc RD N TELEpHoNE NuMBER

New York, NY 10029

NAME OF HEALTH PROV|DER TO'RELEASE iNFORMAT|ON

 

 

 

SPEC|F|C |NFORMATlON TO BE RELEASED:

HHC; Correctional Health Services '"f°"“a“°"Req“e$“~`° *MMS_*___~

Medica| Records Unit
55 Water Street 18th Floor

   
    

 

 

NeW York NY 10041 TreatmentDatesfrom 9/1 7 to 1 2/1 /1 7
, v
NAME & ADDRESS OF PERSON OR ENT|TY TO WHOM lNFO. W|LL BE
SENT lNFORMAT|ON TO BE RELEASED (lf the box is checked, you are authorizing the release cf that type of infon'nation).
' Please note: unless all of the boxes are checked, we may be unable to process your request
NYC Law Department m A|coho| and/or Substance Abuse m Mental Health lnformation
1 00 Church Street Prcgram information
NeW Yorkv NY 1 0007 m Genetic Testing lnformation m HlV/A|DS-related |nformation

 

REASON FOR RELEASE OF |NFORMAT|ON

 

WHEN W|LL TH|S AUTHOR|ZAT|ON EXP|RE? (Please check one)
§ Lega| Matter n lndividual's Request

|:] Oiher(please specify):.___.__ - l:l Evem; 3 onlhisdate:._ApLil_]_,_Z_Q]_Q_

 

 

 

 

l, or my authorized representative, authorize the use or disclosure of my medical 'and/or billing information as | have described on this form._

l understand that my medical and/or billing information could be re~disclosed and no longer protected by federal health information privacy regulations if the
recipient(s) described on this form are not required by law to protect the privacy of the information `

l understand that if my medical and/or billing records'contain information relating to ALCOHOL or SUBSTANCE ABUSE, GENET|C TESTING, MENTAL*
HEALTH, and/or CONF|DENT|AL H|V/AIDS RELATED INFORMAT|ON, this information will not be released to the person(s) | have indicated unless l
check the box(es) for this information on this form. `

l understand that if | am authorizing the use or disclosure of Hl\(/AlDS-related information, the recipient(s) is prohibited from using or re-disclosing any
HlV/AIDS-re|ated information without my authorization unless permitted to do so under federal or state |aw. | also understand that l have a right to request a
list of people who may receive or use my HlV/AlDS-related information without authorization |f l experience discrimination because of the use or disclosure
of HlV/A|DS-re|ated information, l may contact the New York State Division of Human Rights at 212.480.2493 or the New York City Commission of Human
Rights at 212.306.7450. These agencies are responsible for protecting my rights. '

l understand that | have a right to refuse to sign this authorization and that my health care, the payment for my health care, and my health care benehts will
not be affected if l do not sign this form. l also understand that if l refuse to sign this authorization, NYCHHC cannot honor my request to disclose my
medical and/or billing information. . ` '

l understand that | have a right to request to inspect and/or receive a copy of the information described on this authorization form by completing a Request
for Access Form. | also understand that l_have a right to receive a copy of this form after l have signed it.

| understand that if l have signed this authorization form to use or disclose my medical and/or billing information, l have the right to revoke it at any time,
except to the extent that NYCHHC has already taken action based on my authorization or that the authorization was obtained as a condition for obtaining
insurance coverage

To revoke this authorization, please contact the facility Health information Management department processing this request

I have read this form and all of my questions have been answered. By signing below, I acknowledge thatl have read and accept all of the

 

 

 

 

above.
slGNATuR oF PAT NT R PERsoNAL REPRE ENTATivE li= NoT PAT|ENT, PR|NT NAME & coNTAcT lNFoRMATloN oi=
~ PERsoNAL REPREsENTATivE sicNiNG FoRM
pATE ` oEschPTioN oF PERsoNAL REPREsENTATivE's AuTHoRrrY To
/ . 7 AcT oN BEHALF oF PAT|ENT /

 

 

 

 

lf HHC has requested this authorization, the patient or his/her Personal Representative
must be provided a copy of this form after it has been signed.

 

 

 

HHC USE ONLY
Date Received: initials of H|_M employee processing requests
Date Comp|eted: Comments:

 

NYCHHC HlPAA Authorization 2413, Revised 06-05

OCA Official Form No.: 9(
UTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA

'~“{Th..is.t`orm has been approved by the New York State Depzirtment of Health)

31 Case 1:18--Cv -03316- VEC- BCI\/| Document 34 Filed 02/08/19 Page 6 of 6

 

 

Paticnt Nanie ` Datc of Birth Social Sccurity Numher

SHAKUR YOUNG

 

 

 

 

il‘

 

Patient Address . v . - -
1694 Madison Avenue., #12E. New York, NY 10029

 

 

I, or my authorized representative request that health information regarding my care and treatment bc released as set forth on this form:
.ln accordance with New York State Law and the Privacy Rule of the Health lnsurance Portability and Accountability Act of 1996
. (HlPAA) I understand that:

l. This authorization may include disclosure of information relating to ALCOHOL and DRUG A`,BUSE l\lEN'.l AL H`EAL l` H
TREATMENT, except psychotherapy notes, and CONF|DENTIAL HIV* RELATED INFORMAUON only if l place my initials on the
appropriateline m item 9(a). In thc event the health information described below includes any of these types ot inioimation, and l initial the line on
the box in ltem 9(a), l specifically authorize ielease of such information to the person(s) indicated in ltem 8 `

2. If l am authorizing the release of HIV-related, alcohol or drug treatment or mental health tieatment information the recipient is prohibited
from redisclosing such information without my authorization unless permitted to do so under federal oi state law. l understand that l have
the light to request a list of people who may receive or use my HIV-related information without authorization If l experience discrimination
because of the release or disclosure of HIV-relatcd information I may contact the New York State Division of Human Rights at (212) 480-2493
or the New York City Conimission of Human Riglits at (212) 306-7450. These agencies are responsible for protecting my rights

3, l have the right to revoke this authorization at any time by writing to the health care provider listed below. l understand that l may revoke this
authorization except to the extent that action has already been taken based on this authorization

4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan or eligibility for benefits will
not be conditioned upon my authorization of this disclosure

5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above 111 ltem 2), and this iedisclosure
may no longer be protected by federal 01 state law

6, THIS AUTHORIZATION DOES N()T AUTHORIZE YOU 'l`O DISCUSS MY I:IEALTHv INFORMATION ()R MEDICAL` CARE
WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNM_ENTAL- AGENCY SPECIFIED lN ITEM 9 (l)).

 

7. Name and address of health provider or entity to release this information:
HHC correctional Health semeee 55 water street 18th Fioor New York, NY 10041

 

8. Name and address of pcrson(s_) or category of person to whom#this information will be sent: ii
NYC Law Department 100 Church Street New York, NY 10007 '

 

9. (a). Specific information'to be released:

i"“j`(i\/Iedical Recoid from (insert date) ()9 l ] 1 to (insert date) ] 1 l 3 01 1 7

ij Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
referrals, consults billing records, insurance records, and records sent to you by other health care providers

i:i Otheri l 4 ' Include: (Indz`cale by lrzitialing)

` Alcohol/Drug 'I`reatment

Mental Health Int`ormation

 

 

Authorization to Dis_cuss Health Information n H`l.V-Reiated Information
-(b) §§ By initialing here v l authorize
Initials Name of individual health care provider

to discuss my health information With my attorney, or a government agency, listed here:

 

(Attoriiey/ .Firm Name or Govemment Agency Name)

 

 

 

lO. Rcason v for release of information_: ll. Date or event on which this authorization will expire:
;;]At request of individual Apri]_ 1 l 201 9
§M§Otlier:' '

l2. If not the patient, name of person signing foiin: 13. Authority to sign on behalfof patient

 

 

 

All items on this fo have been completed and my questions about this form have been answered hi addition, l have been provided a copy

4 W ' Dace: 01/17/2019

Signat.ure ofpaiento eprese ativea iori dbylaw'

  

 

Human lmmunod iciencv Vir s that causes AlDS The New York State Public Health Law protects information which reasonably could
identify someone as Symptoms or infection and information regarding a person‘ s contacts

 

